 

[Final Form]

 



ECO-STIM ENERGY SOLUTIONS, INC. 

2015 STOCK INCENTIVE PLAN

 

PERFORMANCE SHARE UNIT GRANT NOTICE

 

Pursuant to the terms and conditions of the Eco-Stim Energy Solutions, Inc. 2015
Stock Incentive Plan, as amended from time to time (the “Plan”), Eco-Stim Energy
Solutions, Inc. (the “Company”) hereby grants to the individual listed below
(“you” or the “Participant”) the number of performance share units (the “PSUs”)
set forth below. This award of PSUs (this “Award”) is subject to the terms and
conditions set forth herein and in the Performance Share Unit Agreement attached
hereto as Exhibit A (the “Agreement”) and the Plan, each of which is
incorporated herein by reference. Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.

 

Participant:

[●]

 

Date of Grant:

[●], 2018

 

Award Type and Description:

Performance Award granted pursuant to Paragraph IX of the Plan. This Award
represents the right to receive shares of Common Stock in an amount equal to 0%
or 100% of the Base PSUs (defined below) plus 0% or 100% of the Stretch PSUs
(defined below), subject to the terms and conditions set forth herein and in the
Agreement.

 

Your right to receive settlement of this Award shall vest and become earned and
nonforfeitable upon (i) your satisfaction of the continued employment or service
requirements described below under “Service Requirement” and (ii) the
Committee’s certification of the level of achievement of the Performance Goal
(defined below). The number of PSUs actually earned upon satisfaction of the
foregoing requirements is referred to herein as the “Earned PSUs.”

 

Number of PSUs:

[●] (the “Base PSUs”) and [●] (the “Stretch PSUs”).

 

Performance Period:

[●], 2018 (the “Performance Period Commencement Date”) through December 31, 2018
(the “Performance Period End Date”).

 

Performance Goals: The “Performance Goal” is based on the Company’s adjusted
earnings from its U.S. operations before interest, taxes, depreciation and
amortization during the Performance Period, as more fully described in Exhibit B
attached hereto.

 

Service Requirement:

 

 

Except as expressly provided in Section 3 of the Agreement, you must remain
continuously employed by, or continuously provide services to, the Company or an
Affiliate, as applicable, from the Date of Grant through the date on which the
Committee certifies the level of achievement of the Performance Goal (the
“Certification Date”), which certification shall not be unreasonably delayed
beyond the Performance Period End Date, to be eligible to receive payment of
this Award, which payment is based on such achievement with respect to the
Performance Goal.

 

Settlement: Settlement of the Earned PSUs shall be made solely in shares of
Common Stock, which shall be delivered to you in accordance with Section 4 of
the Agreement.

 



   

 



 

By your signature below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Performance Share Unit Grant Notice (this
“Grant Notice”). You acknowledge that you have reviewed the Agreement, the Plan
and this Grant Notice in their entirety and fully understand all provisions of
the Agreement, the Plan and this Grant Notice. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations that arise under the Agreement, the
Plan or this Grant Notice. This Grant Notice may be executed in one or more
counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.

 

[Signature Page Follows]

 

2

 

 

IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.

 



 

COMPANY





        Eco-Stim Energy Solutions, Inc.                       By:     Name:    
Its:           PARTICIPANT         Name:  



 

Signature Page to

Performance Share Unit Grant Notice



 

 

 

 

EXHIBIT A

 

PERFORMANCE SHARE UNIT AGREEMENT

 

This Performance Share Unit Agreement (together with the Grant Notice to which
this Agreement is attached, this “Agreement”) is made as of the Date of Grant
set forth in the Grant Notice to which this Agreement is attached by and between
Eco-Stim Energy Solutions, Inc., a Nevada corporation (the “Company”), and
__________ (the “Participant”). Capitalized terms used but not specifically
defined herein shall have the meanings specified in the Plan or the Grant
Notice.

 

1. Award. In consideration of the Participant’s past and/or continued employment
with, or service to, the Company or its Affiliates and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, effective as of the Date of Grant set forth in the Grant Notice
(the “Date of Grant”), the Company hereby grants to the Participant the number
of Base PSUs and Stretch PSUs set forth in the Grant Notice on the terms and
conditions set forth in the Grant Notice, this Agreement and the Plan, which is
incorporated herein by reference as a part of this Agreement. In the event of
any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control. To the extent earned and vested, each PSU represents the right to
receive one share of Common Stock, subject to the terms and conditions set forth
in the Grant Notice, this Agreement and the Plan; provided, however, that,
depending on the level of performance determined to be attained with respect to
the Performance Goal, the number of shares of Common Stock that may be earned
hereunder in respect of this Award is equal to 0% or 100% of the Base PSUs plus
0% or 100% of the Stretch PSUs. Unless and until the PSUs have become earned and
vested in accordance with this Agreement, the Participant will have no right to
receive any shares of Common Stock or other payments in respect of the PSUs.
Prior to settlement of this Award, the PSUs and this Award represent an
unsecured obligation of the Company, payable only from the general assets of the
Company.

 

2. Earning and Vesting of PSUs. Except as otherwise set forth in Section 3, the
PSUs shall become Earned PSUs based on the extent to which the Company has
satisfied the Performance Goal set forth in the Grant Notice, which shall be
determined by the Committee in its sole discretion following the end of the
Performance Period as described in Exhibit B attached hereto. Any PSUs that do
not become Earned PSUs shall be automatically forfeited. Once the number of
Earned PSUs has been determined, the Participant must satisfy the Service
Requirement as set forth in the Grant Notice or pursuant to Section 3 in order
for such Earned PSUs to vest and become nonforfeitable. Any Earned PSUs that do
not vest and become nonforfeitable shall automatically be forfeited. Unless and
until the PSUs have become Earned PSUs and the Service Requirement with respect
to such Earned PSUs has been satisfied in accordance with this Section 2 or
Section 3, the Participant will have no right to receive any dividends or other
distribution with respect to the PSUs.

 

Exhibit A-1

 

 

3. Effect of Termination of Employment or Service; Change of Control.

 

(a) Termination of Employment or Service Relationship due to Death or
Disability. Upon the termination of the Participant’s employment or other
service relationship with the Company or an Affiliate due to the Participant’s
“Disability” (as defined in Section 3(d) below) or death that occurs prior to
the Certification Date, then the Participant shall be deemed to have satisfied
the Service Requirement with respect to the Base PSUs and the Stretch PSUs and
such PSUs shall remain outstanding and shall become Earned PSUs based on the
extent to which the Performance Goal is achieved, with any Earned PSUs being
eligible for settlement in accordance with Section 4.

 

(b) Other Termination of Employment or Service. Except as otherwise provided in
Section 3(a), upon the termination of the Participant’s employment or other
service relationship with the Company or an Affiliate for any reason, any
unearned PSUs (and all rights arising from such PSUs and from being a holder
thereof) and any Earned PSUs for which the Service Requirement has not been
satisfied will terminate automatically without any further action by the Company
and will be forfeited without further notice and at no cost to the Company.

 

(c) Change of Control.

 

(i) In the event a Change of Control (as defined in Section 3(d) below) occurs
prior to the Performance Period End Date, so long as the Participant has
remained continuously employed by, or has continuously provided services to, the
Company or an Affiliate, as applicable, from the Date of Grant through the date
of such Change of Control, then a number of PSUs equal to 100% of the Base PSUs
plus 100% of the Stretch PSUs shall be deemed Earned PSUs and the Participant
shall be deemed to have satisfied the Service Requirement with respect to such
Earned PSUs as of the date of such Change of Control, which Earned PSUs shall be
eligible for settlement in accordance with Section 4 except that settlement
shall occur within 60 days following the date of such Change of Control.

 

(ii) In the event a Change of Control occurs following the Performance Period
End Date but prior to the Certification Date, so long as the Participant has
remained continuously employed by, or has continuously provided services to, the
Company or an Affiliate, as applicable, from the Date of Grant through the date
of such Change of Control, then the Participant shall be deemed to have
satisfied the Service Requirement with respect to the Base PSUs and the Stretch
PSUs and such PSUs shall remain outstanding and shall become Earned PSUs based
on the extent to which the Performance Goal is achieved, with any Earned PSUs
being eligible for settlement in accordance with Section 4.

 

(d) Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below:

 

(i) “Change of Control” shall mean the occurrence of any of the following
events:

 

(1) a merger of the Company with another entity, a consolidation involving the
Company, or the sale of all or substantially all of the assets of the Company to
another entity if, in any such case, the holders of equity securities of the
Company immediately prior to such transaction or event do not beneficially own
immediately after such transaction or event equity securities of the resulting
entity entitled to 50% or more of the votes then eligible to be cast in the
election of directors generally (or comparable governing body) of the resulting
entity in substantially the same proportions that they owned the equity
securities of the Company immediately prior to such transaction or event;

 

Exhibit A-2

 

 

(2) the dissolution or liquidation of the Company; or

 

(3) the acquisition by any person or entity, including a “group” as contemplated
by Section 13(d)(3) of the Exchange Act, of ownership or control (including,
without limitation, power to vote) of more than 50% of the combined voting power
of the outstanding securities of the Company.

 

For purposes of the preceding sentence, (a) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
Common Stock of the Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (b) subsequent to the consummation of a merger or consolidation that
does not constitute a Change of Control, the term “Company” shall refer to the
resulting entity and the term “Board” shall refer to the board of directors (or
comparable governing body) of the resulting entity.

 

(ii) “Disability” shall mean the inability of the Participant to perform the
essential duties and services of the Participant’s position (after accounting
for reasonable accommodation, if applicable) by reason of any physical or mental
impairment or other impairment that can be reasonably expected to result in
death or to last for a continuous period of not less than three (3) months. The
Participant shall be considered to have a Disability if (i) the Participant is
determined to be totally disabled by the Social Security Administration or (ii)
the Participant is determined to be disabled under the Company’s long-term
disability plan in which the Participant participates so long as such plan
defines “disability” in a manner that is consistent with the immediately
preceding sentence.

 

4. Settlement of Earned PSUs. As soon as administratively practicable following
the Certification Date, but in no event later than March 30 of the calendar year
following the Performance Period End Date, the Company shall deliver to the
Participant (or the Participant’s permitted transferee, if applicable), a number
of shares of Common Stock equal to the number of Earned PSUs for which the
Service Requirement has been satisfied. All shares of Common Stock, if any,
issued hereunder shall be delivered either by delivering one or more
certificates for such shares of Common Stock to the Participant or by entering
such shares of Common Stock in book-entry form, as determined by the Committee
in its sole discretion. The value of shares of Common Stock shall not bear any
interest owing to the passage of time. Neither this Section 4 nor any action
taken pursuant to or in accordance with this Agreement shall be construed to
create a trust or a funded or secured obligation of any kind.

 

Exhibit A-3

 

 

5. Tax Withholding. To the extent that the receipt, vesting or settlement of
this Award results in compensation income or wages to the Participant for
federal, state, local and/or foreign tax purposes, the Participant shall make
arrangements satisfactory to the Company for the satisfaction of obligations for
the payment of withholding taxes and other tax obligations relating to this
Award, which arrangements include the delivery of cash or cash equivalents,
Common Stock (including previously owned Common Stock, net settlement, a
broker-assisted sale, or other cashless withholding or reduction of the shares
of Common Stock otherwise issuable or delivered pursuant to this Award), other
property, or any other legal consideration the Committee deems appropriate. If
such tax obligations are satisfied through net settlement or the surrender of
previously owned Common Stock, the maximum number of shares of Common Stock that
may be so withheld (or surrendered) shall be the number of shares of Common
Stock that have an aggregate Fair Market Value on the date of withholding or
surrender equal to the aggregate amount of such tax liabilities determined based
on the greatest withholding rates for federal, state, local and/or foreign tax
purposes, including payroll taxes, that may be utilized without creating adverse
accounting treatment for the Company with respect to this Award, as determined
by the Committee. The Participant acknowledges that there may be adverse tax
consequences upon the receipt, vesting or settlement of this Award or
disposition of the underlying shares and that the Participant has been advised,
and hereby is advised, to consult a tax advisor. The Participant represents that
the Participant is in no manner relying on the Board, the Committee, the Company
or any of its Affiliates or any of their respective managers, directors,
officers, employees or authorized representatives (including, without
limitation, attorneys, accountants, consultants, bankers, lenders, prospective
lenders and financial representatives) for tax advice or an assessment of such
tax consequences.

 

6. FCPA. The Participant shall perform all duties as an employee, consultant, or
other service provider on behalf of the Company in strict compliance with the
laws of the State of Texas and the United States of America in effect from time
to time, including without limitation, the Foreign Corrupt Practices Act of 1977
and amendments thereto (“FCPA”) and the export control and anti-boycott laws and
regulations of the United States in effect from time to time while this
Agreement is in effect. The Participant acknowledges having received and
reviewed a copy of the Company’s FCPA compliance policy and PowerPoint
presentation concerning the terms and provisions of the FCPA in effect as of the
date of this Agreement and the purposes of the FCPA. The Participant
acknowledges that the FCPA in general makes it a crime under United States law
for a U.S. firm such as the Company knowingly to make payments to a foreign
governmental official, or political party or candidate, directly or indirectly,
in order to receive or retain business. Accordingly, the Participant shall not
make on behalf of the Company any payments, loans or gifts or promises or offers
of payments, loans or gifts of any money or anything of value, directly or
indirectly,

 

(a) to or for the use or benefit of any official or employee of any United
States or foreign government or the agency or instrumentalities of any such
government,

 

(b) to any political party or official or candidate thereof,

 

(c) to any other person if the Participant knows or has reason to suspect that
any part of such payment, loan or gift will be directly or indirectly given or
paid to any such governmental official or political party or candidate or
official thereof, or

 

(d) to any other person or entity, the payment of which would violate either the
laws or policies of United States any foreign country.

 

Exhibit A-4

 

 

The Participant represents and warrants that on the date of this Agreement
neither the Participant nor any family member living in the Participant’s
household is an official or employee of (i) any foreign government or an
international organization covered by the FCPA or similar laws, or any
department, agency, or instrumentality thereof, (ii) a political party in any
foreign country or an official thereof, (iii) a candidate for political office
in any foreign country, or (iv) a person acting in an official capacity for or
on behalf of any foreign government or any international organization covered by
the FCPA or similar laws, or any department, agency, or instrumentality thereof.

 

7. Non-Transferability. During the lifetime of the Participant, the PSUs may not
be sold, pledged, assigned or transferred in any manner other than by will or
the laws of descent and distribution, unless and until the shares of Common
Stock underlying the PSUs have been issued, and all restrictions applicable to
such shares have lapsed. Neither the PSUs nor any interest or right therein
shall be liable for the debts, contracts or engagements of the Participant or
his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means, whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

 

8. Compliance with Applicable Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Common Stock hereunder will
be subject to compliance with all applicable requirements of applicable law with
respect to such securities and with the requirements of any stock exchange or
market system upon which the Common Stock may then be listed. No shares of
Common Stock will be issued hereunder if such issuance would constitute a
violation of any applicable law or regulation or the requirements of any stock
exchange or market system upon which the Common Stock may then be listed. In
addition, shares of Common Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act of 1933, as amended, is in
effect at the time of such issuance with respect to the shares to be issued or
(b) in the opinion of legal counsel to the Company, the shares to be issued are
permitted to be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act of 1933, as amended.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary for the lawful issuance and sale of any shares of Common Stock
hereunder will relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority has not been obtained. As
a condition to any issuance of Common Stock hereunder, the Company may require
the Participant to satisfy any requirements that may be necessary or appropriate
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company.

 

9. Legends. If a stock certificate is issued with respect to shares of Common
Stock issued hereunder, such certificate shall bear such legend or legends as
the Committee deems appropriate in order to reflect the restrictions set forth
in this Agreement and to ensure compliance with the terms and provisions of this
Agreement, the rules, regulations and other requirements of the Securities and
Exchange Commission, any applicable laws or the requirements of any stock
exchange on which the Common Stock is then listed. If the shares of Common Stock
issued hereunder are held in book-entry form, then such entry will reflect that
the shares are subject to the restrictions set forth in this Agreement.

 

Exhibit A-5

 

 

10. Rights as a Stockholder; Stockholder Rights Agreement. The Participant shall
have no rights as a stockholder of the Company with respect to any shares of
Common Stock that may become deliverable hereunder unless and until the
Participant has become the holder of record of such shares of Common Stock, and
no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such shares of Common Stock,
except as otherwise specifically provided for in the Plan or this Agreement. The
Participant acknowledges that the shares of Common Stock delivered hereunder
shall be subject to the terms of the Company’s Amended and Restated Stockholder
Rights Agreement (as amended from time to time), among the Company and its
stockholders.

 

11. Execution of Receipts and Releases. Any issuance or transfer of shares of
Common Stock or other property to the Participant or the Participant’s legal
representative, heir, legatee or distributee, in accordance with this Agreement
shall be in full satisfaction of all claims of such person hereunder. As a
condition precedent to such payment or issuance, the Company may require the
Participant or the Participant’s legal representative, heir, legatee or
distributee to execute (and not revoke within any time provided to do so) a
release and receipt therefor in such form as it shall determine appropriate;
provided, however, that any review period under such release will not modify the
date of settlement with respect to Earned PSUs.

 

12. No Right to Continued Employment, Service or Awards. Nothing in the adoption
of the Plan, nor the award of the PSUs thereunder pursuant to the Grant Notice
and this Agreement, shall confer upon the Participant the right to continued
employment by, or a continued service relationship with, the Company or any
Affiliate, or any other entity, or affect in any way the right of the Company or
any such Affiliate, or any other entity to terminate such employment or other
service relationship at any time. The grant of the PSUs is a one-time benefit
and does not create any contractual or other right to receive a grant of Awards
or benefits in lieu of Awards in the future. Any future Awards will be granted
at the sole discretion of the Company.

 

13. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the
Participant at the address for the Participant indicated on the signature page
to this Agreement (as such address may be updated by the Participant providing
written notice to such effect to the Company). Any notice that is delivered
personally or by overnight courier or telecopier in the manner provided herein
shall be deemed to have been duly given to the Participant when it is mailed by
the Company or, if such notice is not mailed to the Participant, upon receipt by
the Participant. Any notice that is addressed and mailed in the manner herein
provided shall be conclusively presumed to have been given to the party to whom
it is addressed at the close of business, local time of the recipient, on the
fourth day after the day it is so placed in the mail.

 

Exhibit A-6

 

 

14. Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, the Participant agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other Award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Participant has access. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.

 

15. Agreement to Furnish Information. The Participant agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.

 

16. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the PSUs granted hereby; provided¸ however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment, consulting and/or severance agreement between the
Company (or an Affiliate or other entity) and the Participant in effect as of
the date a determination is to be made under this Agreement. Without limiting
the scope of the preceding sentence, except as provided therein, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect. The Committee may, in its sole discretion, amend this Agreement from
time to time in any manner that is not inconsistent with the Plan; provided,
however, that except as otherwise provided in the Plan or this Agreement, any
such amendment that materially reduces the rights of the Participant shall be
effective only if it is in writing and signed by both the Participant and an
authorized officer of the Company.

 

17. Severability; Waiver. If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of such provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect. Waiver by any party of any
breach of this Agreement or failure to exercise any right hereunder shall not be
deemed to be a waiver of any other breach or right. The failure of any party to
take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.

 

18. Clawback. Notwithstanding any provision in the Grant Notice, this Agreement
or the Plan to the contrary, to the extent required by (a) applicable law,
including, without limitation, the requirements of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, any Securities and Exchange
Commission rule or any applicable securities exchange listing standards and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all shares of Common Stock issued hereunder shall be subject to forfeiture,
repurchase, recoupment and/or cancellation to the extent necessary to comply
with such law(s) and/or policy.

 

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of TEXAS applicable to contracts made and
to be performed therein, exclusive of the conflict of laws provisions of TEXAS
LAW.

 

Exhibit A-7

 

 

20. Successors and Assigns. The Company may assign any of its rights under this
Agreement without the Participant’s consent. This Agreement will be binding upon
and inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer set forth herein and in the Plan, this Agreement
will be binding upon the Participant and the Participant's beneficiaries,
executors, administrators and the person(s) to whom the PSUs may be transferred
by will or the laws of descent or distribution.

 

21. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

 

22. Counterparts. The Grant Notice may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. Delivery of an executed counterpart of the Grant
Notice by facsimile or portable document format (.pdf) attachment to electronic
mail shall be effective as delivery of a manually executed counterpart of the
Grant Notice.

 

23. Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the PSUs granted pursuant to this Agreement are intended to be exempt
from the applicable requirements of Section 409A of the Code, as amended from
time to time, including the guidance and regulations promulgated thereunder and
successor provisions, guidance and regulations thereto (the “Nonqualified
Deferred Compensation Rules”), and shall be construed and interpreted in
accordance with such intent. Nevertheless, to the extent that the Committee
determines that the PSUs may not be exempt from the Nonqualified Deferred
Compensation Rules, then, if the Participant is deemed to be a “specified
employee” within the meaning of the Nonqualified Deferred Compensation Rules, as
determined by the Committee, at a time when the Participant becomes eligible for
settlement of the PSUs upon his “separation from service” within the meaning of
the Nonqualified Deferred Compensation Rules, then to the extent necessary to
prevent any accelerated or additional tax under the Nonqualified Deferred
Compensation Rules, such settlement will be delayed until the earlier of: (a)
the date that is six months following the Participant’s separation from service
and (b) the Participant’s death. Notwithstanding the foregoing, the Company and
its Affiliates make no representations that the PSUs provided under this
Agreement are exempt from or compliant with the Nonqualified Deferred
Compensation Rules and in no event shall the Company or any Affiliate be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Participant on account of non-compliance with the
Nonqualified Deferred Compensation Rules.

 

Exhibit A-8

 

 

EXHIBIT B

 

PERFORMANCE GOAL

 

The performance goal for the Base PSUs and the Stretch PSUs shall be based on
“Field Level Adjusted EBITDA” (as more specifically defined below) during the
Performance Period.

 

The term “Field Level Adjusted EBITDA” shall (i) represent the revenues less
cost of services (excluding corporate SG&A) for the Company’s operations based
out of Fairview, Oklahoma; (ii) include both frac and pump down revenue and
associated costs; and (iii) be calculated in the manner as reviewed weekly with
the Company’s Chairman.

 

Base PSUs

 

You will earn a number of Base PSUs (i.e., the Earned PSUs) as determined in
accordance with the table below. The Committee, in its sole discretion, will
review, analyze and certify the Company’s Field Level Adjusted EBITDA for the
Performance Period and will determine the number of Earned PSUs in accordance
with the terms of this Agreement, the Grant Notice and the Plan.

 

Field Level Adjusted EBITDA   Earned PSUs (% of Base PSUs) Less than $[●]   0%
$[●] or greater   100%

 

Stretch PSUs

 

You will earn a number of Stretch PSUs (i.e., the Earned PSUs) as determined in
accordance with the table below. The Committee, in its sole discretion, will
review, analyze and certify the Company’s Field Level Adjusted EBITDA for the
Performance Period and will determine the number of Earned PSUs in accordance
with the terms of this Agreement, the Grant Notice and the Plan.

 

Field Level Adjusted EBITDA   Earned PSUs (% of Stretch PSUs) Less than $[●]  
0% $[●] or greater   100%

 

 

 

